Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-18 and 25-27 are pending
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-18, drawn to a method for predicting the rate at which a subject will suffer from cognitive decline or a method for detecting a pre-disposition to cognitive decline in a subject. Please note additional Election of Species Requirement(s) outlined below.
Group II, claims 25-27, drawn to a method for treating a subject prone to suffering from cognitive decline, or a method for treating a subject having a pre-disposition to cognitive decline. Please note additional Election of Species Requirement(s) outlined below.
	The special technical feature shared between the inventions of Groups I-II is T14-like peptide (i.e., SEQ ID NO:3 or variant or fragment thereof). However, Greenfield et al (WO2016156803A1, published 10/06/2016, cited and submitted by the Applicants in the instant application), discloses that a T14-like peptide (i.e. SEQ ID No:3 or a variant or fragment thereof), exists as an independent biochemical entity which can be detected in patients suffering from, or predisposed to, a neurodegenerative disorder, such as Alzheimer's disease (see page 14, lines 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows:
Election of Group I Requires Applicant To Make The Following Species Election: 
A) Specific method: Applicant must elect a specific method. For example, an election of a method for predicting the rate at which a subject will suffer from cognitive decline or an election of a method for detecting a pre-disposition to cognitive decline in a subject, would be considered as a proper election of a specific method.
B) Specific peptide: Applicants must elect a specific peptide. For example, an election of a specific soluble peptide, or an election of a specific aggregated peptide, would be considered as a proper election of a specific peptide.
            C) Specific disease: Applicants must elect a specific disease. For example, an election of Alzheimer’s disease (AD, claim 4 or claim 5), or an election of Parkinson’s disease (PD, claim 4), or an election of Huntington’s disease (claim 4), etc, would be considered as a proper election of a specific disease.
            D) Specific biological sample: Applicants must elect a specific biological sample. For example, an election of blood (claim 7 or claim 8), or an election of plasma (claim 7), or an election of urine (claim 7), etc, would be considered as a proper election of a specific biological sample.
            E) Specific assay: Applicants must elect a specific assay. For example, an election of a specific immune assay (claim 9), or an election of Western Blot analysis (claim 10), would be considered as a proper election of a specific assay.
            F) Specific additional active step: Applicants must elect a specific active step. For example, an election of the method comprising measuring the rate of cognitive decline by a MMSE score (claim 14), or an election of the method comprising measuring the rate of cognitive decline by a PACC score (claim 15), or an election of the method comprising a step of age-adjusting the T14 concentrations (claim 16), or an election of the method comprising a step of detecting the presence or absence of β-amyloid (claim 17), etc., would be considered as a proper election of a specific additional active step.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group II Requires Applicant To Make The Following Species Election: 
A) Specific method: Applicant must elect a specific method. For example, an election of a method for treating a subject prone to suffering from cognitive decline, or an election of a method for treating a subject having a pre-disposition to cognitive decline, would be considered as a proper election of a specific method.
B) Specific peptide: Applicants must elect a specific peptide. For example, an election of a specific soluble peptide, or an election of a specific aggregated peptide, would be considered as a proper election of a specific peptide.
  G) Specific therapeutic agent: Applicants must elect a specific therapeutic agent. For example, an election of a specific therapeutic representing an acetylcholinesterase inhibitor (claim 26 or claim 27), or an election of a specific therapeutic representing an NMDA antagonist (claim 26 or claim 27), would be considered as a proper election of a specific therapeutic agent.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629